DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment with RCE filed on 3/2/2022.
3.	The IDS submitted on 11/30/21 and 03/03/2022 are considered and entered 
4.	Claims 1, 4-12, 15, 18-21 are pending.  All the pending claims are examined and rejected herein.
Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are not persuasive.
   The applicant REMARKS concerning the USC 102 and USC 103 rejection reads as follows:
Applicant respectfully submits that the Office Action rejection is moot in light of the claim amendments. Furthermore, the Applicant was unable to find any teaching in Kim suggesting rotating the electronic device from "a first orientation" to "a second orientation" and then back to "the first orientation", let alone displaying, after the second rotation of the electronic, the first application and second application at the sizes they were before the first rotation of the electronic device. For at least the foregoing reasons, claim 1, analogous independent claims 12 and 15, and their associated dependent claims are patentable over Kim.
 
The examiner respectively disagrees because Kim discloses rotating a device 100.  Furthermore, since the device 100 is rotated to a user desired angle (e.g., 45 or 90 degree angle)  the device will have a different orientation (i.e., second orientation)  different from the original position layout or orientation (first orientation) of the device 100. Also see [0080, 0208, Fig. 18E). Thus, the argument is not persuasive. 

6.	Pursuant to the applicant’s amendment to the claims the 35 USC § 112 rejection is withdrawn.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 4-7, 9-12, 15, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Pan et al (US 2015/0074589).
Pan provides a smart mobile device having a dual-window displaying function.
As per claim,  Pan discloses a non-transitory computer-readable storage medium storing executable instructions that, when executed by an electronic device with a touch-sensitive display ([0016] FIG. 2 is a schematic diagram of a smart mobile device having a dual-window displaying function and storing the instructions of Figs. 11, 13, 14, 22 and/or 23), cause the electronic device to: 
while the device is in a first orientation (e.g., portrait mode of Fig. 1): concurrently display a first application and a second application on the touch- sensitive display  (i.e., the first application software 41 and the second application software 42, Fig. 1), wherein the first application is displayed at a first size and the second application is displayed at a second size; (see the first application software 41 is in a first displaying region 21 and the second application software 42 in a second displaying region 22, Fig. 1)
 detect a first contact at a border between the concurrently displayed first and second applications (as shown in FIG. 1, a smart mobile device 2 comprises a separation bar 29. A user may drag up or down 29 to adjust  the area sizes of the first displaying region 21 and the second displaying region 22 according to their own needs or using conditions, [0035 and 0055]);
as illustrated in Fig. 3, as a result of dragging 29 upward the second displaying region 22 becomes wider while the a first displaying region 21 shrinks).
upon detecting the gesture (i.e., dragging 29 upward): 
resize the first and the second application in accordance with the gesture, wherein after resizing, the first application is displayed at a third size different from the first size and the second application is displayed at a fourth size different from the second size (as illustrated in Fig. 3, as a result of dragging 29 upward the second displaying region 22 becomes wider while the a first displaying region 21 shrinks). Thus, as shown in Fig. 3,  application software 41 and application software 42 resides in a modified/resized display regions 21 and 22.

while the first application is displayed at the third size and the second application is displayed at the fourth size, detect a first rotation of the electronic device from the first orientation to a second orientation that is different from the first orientation ([0049] a user may switch between the portrait mode and the landscape mode automatically through rotating the smart mobile device.  For example, rotating device from the portrait mode of Fig, 3 to landscape mode results the landscape mode of Fig. 4); 
P22049USC3/63266-7728-US3Response to Final Office ActionApplication No.: 17/001,600 in response to detecting the first rotation of the electronic device, display at least the first application at a size different from the third size (see Fig. 2, after rotating the device of Fig. 1 from portrait to landscape of Fig. 2, the original size of  the first displaying region 21 is now shown in modified size,  different size than the original size),    
while displaying the first application at the size different from the third size, detect a second rotation of the electronic device from the second orientation to the first orientation (see change in displaying regions21 and 22 when the user rotating the device  from landscape mode of Fig. 2 to portrait mode of Fig. 3); 
in response to rotating the device from landscape mode to portrait mode , concurrently displaying of first application software 41 in a first displaying region 21, and the second application software 42 in a second displaying region 22 is shown in Fig. 3, also see [0049]).

As per claim 4,  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein the border between the concurrently displayed first and second applications includes a border affordance (see a separation bar 29, [0055], Fig. 1).

As per claim 5,  Pan further discloses that the non-transitory computer readable storage medium of claim 4, wherein the first contact is detected at the border affordance (e.g., dragging the separation bar 29,  see [0055, 0057, 0073]).
As per claim 6,  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein the gesture is received without detecting a lift-off of the first contact from the touch-sensitive display (e.g., dragging the separation bar 29,  see [0055, 0057, 0073]).
As per claim 7,  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein the executable instructions also include instructions that, when executed by the electronic device, cause the electronic device to: resize the first and second applications concurrently with the gesture.  (e.g., dragging the separation bar 29 upward or downward affects the size of both regions 21 and 22,  see [0055, 0057, 0073]).

As per claim 9  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein the gesture is detected in a substantially perpendicular direction (e.g., based on the orientations first displaying region 21 and the second displaying region 22     dragging the separation bar 29 upward or downward, leftward or rightward is performed to affects the size of both regions 21 and 22,  see [0055, 0057, 0073]).
As per claim 10,  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein the executable instructions, when executed by the electronic device, also cause the electronic device to: in accordance with a determination that the gesture is located at a location within a predetermined distance of an edge of the touch-sensitive display next to the second application: dismiss the second application; and display the first application occupying substantially all of the touch-sensitive display (Pan further discloses [0045] the displaying of an application occupies the window and the window occupies the entire displaying region or fills up the displaying region along a horizontal or vertical direction or only occupies a portion of the displaying region).
As per claim 11  Pan further discloses that the non-transitory computer readable storage medium of claim 1, wherein the gesture is towards the edge of the touch-sensitive display that is adjacent to the displayed first application (as shown in FIG. 1, a smart mobile device 2 comprises a separation bar 29. A user may drag up or down 29 to adjust  the area sizes of the first displaying region 21 and the second displaying region 22 according to their own needs or using conditions, [0035 and 0055]);

As per claim 12,   the electronic device claim corresponds to storage medium claim 1, thus is rejected under the similar citations given to the medium claim.

	As per claim 15, the method claim corresponds to storage medium claim
 1, thus is rejected under the similar citations given to the medium claim.

([0049] As shown in FIGS. 1 and 3, the smart mobile device may be operated in a portrait mode. As shown in FIGS. 2 and 4, the smart mobile device may be operated in a landscape mode. In the portrait mode, the two windows of the smart mobile device 2 are disposed in a top-bottom layout. In the landscape mode, the two windows of the smart mobile device 2 are disposed in a left-right layout. Moreover, a user may switch between the portrait mode and the landscape mode automatically through rotating the smart mobile device). 
As per claim 19,  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein display at least the first application at the size different from the third size includes: display the first application without concurrently displaying the second application (Pan further discloses [0045] the displaying of an application occupies the window and the window occupies the entire displaying region or fills up the displaying region along a horizontal or vertical direction or only occupies a portion of the displaying region).

As per claim 20,  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein while the device is the first orientation, the first application is displayed at a first position and the second application is displayed at a second position, and the instructions cause the electronic device to: in response to detecting the second rotation of the electronic device, concurrently display the first application at the first position and the second application at the second position ( [0049] As shown in FIGS. 1 and 3, the smart mobile device may be operated in a portrait mode. As shown in FIGS. 2 and 4, the smart mobile device may be operated in a landscape mode. In the portrait mode, the two windows of the smart mobile device 2 are disposed in a top-bottom layout. In the landscape mode, the two windows of the smart mobile device 2 are disposed in a left-right layout. Moreover, a user may switch between the portrait mode and the landscape mode automatically through rotating the smart mobile device).

As per claim 21  Pan further discloses that the non-transitory computer-readable storage medium of claim 1, wherein content in the first application that is displayed before the first rotation of the electronic device has changed after the first rotation, and different content is displayed in the first application after the second rotation while maintaining the first application at the third size and the second application and the fourth size ([0057] That is, the first application software 41 or the second application software 42 can calculate the sizes of the displaying windows, considerate the displaying configurations available to the displaying windows and change its displaying content dynamically. [0059] If application softwares are classified based on their displaying behaviors, they can be classified into "auto-fit" type and "force-layout" type. The application software of the auto-fit type would change its displaying content along with the change of window size (including change of size due to rotation) and based on the real window size. The application software of the force-layout type would not change its displaying content dynamically to fit the changes of window size and orientation).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1, 4-7, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20130120295 A1).

As in the current invention Kim is also directed to mobile device for executing multiple applications and method for same.

As  per claim 1, a  non-transitory computer-readable storage medium (e.g., storage unit 175, Fig. 1) storing executable instructions that, when executed by an electronic device (100) with a touch-sensitive display (190), cause the electronic device to: 
while the device is in a first orientation (see the device 100 in landscape mode, in Fig. 5A-5B, 6A-6B, 7A-7B, 8A-8B, 15A-15D, 16A-16D, 17A-17D, or  20A-20D): 
concurrently display a first application and a second application on the touch- sensitive display, wherein the first application is displayed at a first size and the second application is displayed at a second size (e.g.,  see application A in window 1 “(first size”) and Application B in window 2 (“second size”) in Fig. 5A-5B, 6A-6B, 7A-7B, 8A-8B, 15A-15B, 16A-16D, 17A-17B, 17D, 20B, or 20D): 

detect a first contact at a border between the concurrently displayed first and second applications ( [0185] a user touches or contacts  a boundary line 270 that is concurrently displayed between the first app ( A ) and the second App (B)  in Figs. 15A-15B); 
detect a gesture from a location of the first contact towards an edge of the touch-sensitive display ([0185] a user touches or contacts a boundary line 270 and moves in the direction, toward the edge of the screen as shown in Fig. 15B);
 (that is, upon dragging the boundary line 270 toward window 1, e.g., see Fig. 15B):
       	resize the first and the second application in accordance with the gesture ([0185] as a result of moving the boundary line 270  a first App and second App are resized, as shown in Fig. 15B), wherein after resizing, the first application is displayed at a third size different from the first size and the second application is displayed at a fourth size different from the second size ([0185] as a result of moving the boundary line 270  a first App and second App are resized, now the size  (“third size”) of App A of Fig. 15B is different than the size  (“first size”) of App A of Fig. 15A, and similarly the size (“second size”) of App B of Fig. 15B is different than the size (‘fourth size”) of App B of Fig. 15A);
 
 while the first application is displayed at the third size and the second application is displayed at the fourth size, detect a first rotation of the electronic device from the first orientation to a second orientation that is different from the first orientation  ([0080] a motion sensor (not shown) for detecting an operation of the device 100 (for example, rotation of the device 100, [0208] Further, as illustrated in FIG. 18F, when the user inclines the device 100 by a predetermined angle .theta. from the horizontal plane (x-y plane), the controller 110 detects the inclination of the device 100 by using the sensor module 170 to display the first window 240 in the right side of the common boundary line 270 and display the second window 250 in the left side of the common boundary line 270). Similarly,  as illustrated in FIG. 15B, when the user inclines the device 100 by a predetermined angle .theta. (e.g. 90 degrees)  from the horizontal plane (x-y plane), the controller 110 detects the inclination of the device 100 by using the sensor module 170 to display the first window 240 (App A) and second window 250 (App B) in vertical plane or portrait mode); 
the “third size”  of  app A as shown in Fig. 15B has a different size than the “first size” of app A as shown in Fig. 15A); 
while displaying the first application at the size different from the third size, detect a second rotation of the electronic device from the second orientation to the first orientation  in response to detecting the second rotation of the electronic device, concurrently display the first application at the third size and the second application at the fourth size when the device is in the first orientation ( as described  at least in [0080 and 0208] the user would be able to rotate  the device 100 by a desired orientation or a predetermined angle .theta. (e.g. 90 degrees) for laying out the first and second application.   Furthermore, once the user resizes  any one the applications A and B to the desired size the user is also able to rotate the resized applications A and B to a desired orientation or layout).   

As per claim 4, Kim further discloses that the border between the concurrently displayed first and second applications includes a border affordance (Kim, see common boundary line 270, Fig. 5B, 15A, 15B, etc.)

As per claim 5, Kim further discloses that the first contact is detected at the border affordance (Kim, a finger is detected dragging common boundary line 270, Fig. 15B).

As per claim 6, Kim further discloses that the gesture is received without detecting a lift-off of the first contact from the touch-sensitive display (Kim, [0185] the gesture is received as the user moves/drags the common boundary line 270. As the user finger drags to the left direction, the common boundary line 270 is also moves to the left direction).

(Kim,  [0184] The controller 110 detects successive motions of one touch from the common boundary line 270, and simultaneously changes the sizes of the first window 240 and the second window 250 according to the motions of the touch, also see   [0188]   and FIGS. 15A to 15D).  

As per claim 9, Kim further discloses that the gesture is detected in a substantially perpendicular direction with respect to the border between the concurrently displayed first and second applications (Kim, see the finger dragging directions (perpendicular with respect to the border) in Figs. 15B-15D).

As per claim 10, Kim further discloses that the  executable instructions, when executed by the electronic device, also cause the electronic device to: in accordance with a determination that the gesture is located at a location within a predetermined distance of an edge of the touch-sensitive display next to the second application: dismiss the second application; and display the first application occupying substantially all of the touch-sensitive display (Kim, as the user dragging the common boundary line 270 toward the a predetermined distance of an edge of the touch-sensitive display, the dragged application will occupy the entire display (in this case the dragged application is Application B,  see Fig. 15C, 15D,  17B, or 17C, also see [0186] ).   

As per claim 11, Kim further discloses that the gesture is towards the edge of the touch-sensitive display that is adjacent to the displayed first application (Kim, as the user dragging the common boundary line 270 toward a predetermined distance of an edge of the touch-sensitive display (in this case the dragged application is Application B, see Fig. 15C, 15D, 17B, or 17C, also see [0186]).   

As per claim 12,   the electronic device claim corresponds to storage medium claim 1, thus is rejected under the similar citations given to the medium claim.
	As per claim 15, the method claim corresponds to storage medium claim
 1, thus is rejected under the similar citations given to the medium claim.
As per claim 18, Kim further discloses that the non-transitory computer-readable storage medium of claim 1, wherein the first orientation is a landscape view, and the second orientation is a portrait view ([0208]as illustrated in Fig. 18E a user would be able to rotate (e.g. by 90  degree)  the device 100 from horizontal layout (landscape mode) to vertical layout (portrait mode)). 
 
As per claim 19, Kim further discloses that the non-transitory computer-readable storage medium of claim 1, wherein display at least the first application at the size different from the third size includes: display the first application without concurrently displaying the second application (in order the application B to take over the entire screen, as shown in Figs. 15B-15C,  a user drags his finger toward application A. Similarly, the entire screen will be occupied by application A by dragging the finger across the screen toward application B (see the direction of dragging in Fig. 15D)  until the finger reaches the edge of the screen).  
  
As per claim 20, Kim further discloses that the non-transitory computer-readable storage medium of claim 1, wherein while the device is the first orientation, the first application is displayed at a first position and the second application is displayed at a second position, and the instructions cause the electronic device to: in response to detecting the second rotation of the electronic device, concurrently display the first application at the first position and the second application at the second position ([0208] rotating the device 100 by any angle while the application A is in a first position  ( window 1   ) and the application B is in second window (window 2),  the application A and application B will still be poisoned in window 1 and window 2, respectively) after the rotation).

as shown in Fig. 15B, for example, rotating device 100 of Fig. 15B to desired angle will not change the content or object of each windows 1 and window 2, however if the content in the windows was changed or modified the modified content will be shown in each window after rotating  the device).

 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jones et al (US 2012/0092376).
Kim does not disclose the electronic device to: upon detecting the gesture, blur content of the first application and the second application until the gesture stops.
  Jones discloses [0021] According to an embodiment of  Jones, the GPU 140 may apply motion blur effects to application window content based on motion that is detected at each window. Motion may be imparted on an application window through a variety of events, including the revealing or concealing of a window, the resizing of a window, the user's interaction with a window, or on the direction of the application. Jones further discloses that 

At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to include the blurring effect or blurring motion of Jones with a Km’s dynamic image reproduction module 143 so that during dragging a Motion blur effect   operation would be applied to image content to improve the aesthetic appeal of content that contains objects in motion.
Therefore, it would have been obvious to combine with Jones with Kim to obtain the invention as specified in claim 8.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20130125045 A1 [0003] relates to an apparatus including a touch screen under a multi-application environment and a control method thereof More particularly, the present invention relates to an apparatus including a touch screen that executes multiple applications in a screen that is divided into at least two independent regions of the touch screen and a control method thereof

US 20150113455 A1 [0007] Various embodiments are directed to providing an operating method of a multiple window mode (or a multiple window function), and an electronic device supporting the same that adaptively controls the configuration of a plurality of windows to simplify user window manipulation.
US 20120081277 A1 [0007] A first aspect includes a method of controlling a plurality of displays of a handheld computing device. The method includes disposing the handheld computing device in a first orientation. When the device is in the first orientation, a first screen is displayed on a first display of the plurality of displays. The method further includes positioning the handheld computing device in a second orientation different than the first orientation by moving the handheld computing device from the first orientation in a first direction and modifying the plurality of displays such that the first application is displayed on the first display and a second display of the plurality of displays in response to the positioning.

11.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 
 /TADESSE HAILU/             Primary Examiner, Art Unit 2173